DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: page 1, para [001], the status of 16/537,585 and 16/214,464 should be updated.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 (hence 2-14), 30, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the perimeter" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
As to claim 30, the phrase “optionally” at line 13 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
Claim 31 recites the limitation "the site" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the exterior modules" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the internal four-sided bottom modules" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
As to claim 31, the phrase “optionally” at line 20 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Insofar as understood, claim(s) 30 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burkhart Sr. et al (US 2011/0253238).
22.    As to claim 25, Burkhart Sr. et al discloses a method of assembling a four-sided top module assembly system using only square top modules (200, 300, 400, 500, 600, 700, 800, 900, 1100, 1200, 1300, 1400, 1500, 1700, 2000, 2100, 2200, 2300, 2400, 2500, 2600, 2700, 2800) comprised of the steps of, identifying the shape of the square module assembly desired, selecting and assembling the needed number of square top modules walls and/or legs, square top modules with top access holes, and square top modules with inflow pipes, excavating the site for assembly of the square top module assembly, placing dirt, concrete or rock on the floor of said excavated site, placing one or more of the square top modules together, open end down such that their side walls press directly against each other, arranging said square top modules such that the exterior modules defining the perimeter of the overall assembly have walls, that the internal square top modules, each have two or more legs, arranging that at least one square top module possesses a top access hole and that at least one exterior square top module possesses an inflow pipe. The various square modules of Burkhart Sr. et al are stackable and include walls, legs, access hole(s), inflow/outflow pipes. Furthermore, the ground preparation would be inherent.
23.	 As to claim 31, Burkhart Sr et al discloses a method of assembling a four-sided  top and bottom module assembly system using both square top and bottom modules (200, 300, 400, 500, 600, 700, 800, 900, 1100, 1200, 1300, 1400, 1500, 1700, 2000, 2100, 2200, 2300, 2400, 2500, 2600, 2700, 2800) comprised of the steps of identifying the shape of the square module assembly desired, selecting and assembling the needed number of square top and bottom modules walls and/or legs, square top modules with top access holes, and square modules with inflow pipes, excavating the site for assembly of the square top module assembly, placing dirt, concrete or rock on the floor of said excavated site, placing one or more of the square bottom modules together, open end up, arranging said square bottom modules such that the exterior modules defining the perimeter of the overall assembly have walls, that the internal square bottom modules each have two or more legs, arranging said square top modules over identical bottom modules and stacking and securing utilizing a joint to join together, arranging that at least one square top module possesses a top access hole and that at least one exterior square top module possesses an inflow pipe. The various square modules of Burkhart Sr. et al are stackable and include walls, legs, access hole(s), inflow/outflow pipes. Furthermore, the ground preparation would be inherent.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-29 and 32-45 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-43 of prior U.S. Patent No. 11,220,815. This is a statutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678